DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 15 both claim “a heat resistant temperature of the colloidal bosses is higher than 500 degrees”.  This is indefinite because 500 degrees Fahrenheit and 500 degrees Celsius are not the same temperature, and the claims do not specify which scale applicant is using.  
For purposes of examination the claims will be interpreted in Celsius on the basis of the specification (see paragraph 3).
Claims 2-14 inherit the deficiency of claim 1.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a wavelength conversion module comprising a ceramic substrate, and a plurality of colloidal bosses, wherein the colloidal bosses are separately from each other disposed on the ceramic substrate and at least located on the first surface, wherein the colloidal bosses and the wavelength conversion layer are separated from each other, and a heat resistant temperature of the colloidal bosses is higher than 500 degrees Celsius along with the other limitations of the claim.
Note:  In light of the specification (paragraph 3), which only uses the Celsius scale for temperature, the claims are being provisionally interpreted in Celsius.
Bai et al. (US 2021/0231944 A1), considered the closest prior art, teaches a wavelength conversion module (Fig. 3) including a ceramic substrate (10), a wavelength conversion layer (12) and a plurality of bosses (32) on the first surface of the substrate.  Bai does not specifically mention that the bosses may be made of a colloid and does not teach or reasonably suggest selecting a colloid with a heat resistant temperature higher than 500 C; Bai mentions using ‘glue’ as the material of the bosses (paragraph 29), but the only glue they mention has a heat resistant temperature of only 185 C (paragraph 13) and an operating temperature of only 82 C (paragraph 33).
Tsai et al. (US 2019/0146316 A1), another related prior art, teaches a wavelength conversion module (Fig. 11) including a substrate (122), a wavelength conversion layer (124) and a plurality of bosses (128) which may be adhered to the substrate using a colloidal heat-dissipating substance (128a).  Tsai does not place the colloid on the first surface of the substrate and does not teach or reasonably suggest selecting a colloid with a heat resistant temperature higher than 500 C.
Claims 2-14 inherit the subject matter from claim 1.
With respect to claim 15:	The prior art of record does not teach or reasonably suggest a projector comprising an illumination module which comprises a wavelength conversion module comprising a ceramic substrate, and a plurality of colloidal bosses, wherein the colloidal bosses are separately from each other disposed on the ceramic substrate and at least located on the first surface, wherein the colloidal bosses and the wavelength conversion layer are separated from each other, and a heat resistant temperature of the colloidal bosses is higher than 500 degrees Celsius along with the other limitations of the claim.
Note:  In light of the specification (paragraph 3), which only uses the Celsius scale for temperature, the claims are being provisionally interpreted in Celsius.
Bai et al. (US 2021/0231944 A1), considered the closest prior art, teaches a wavelength conversion module (Fig. 3) including a ceramic substrate (10), a wavelength conversion layer (12) and a plurality of bosses (32) on the first surface of the substrate.  Bai does not specifically mention that the bosses may be made of a colloid and does not teach or reasonably suggest selecting a colloid with a heat resistant temperature higher than 500 C; Bai mentions using ‘glue’ as the material of the bosses (paragraph 29), but the only glue they mention has a heat resistant temperature of only 185 C (paragraph 13) and an operating temperature of only 82 C (paragraph 33).
Tsai et al. (US 2019/0146316 A1), another related prior art, teaches a projector (Fig. 1) including a wavelength conversion module (Fig. 11) including a substrate (122), a wavelength conversion layer (124) and a plurality of bosses (128) which may be adhered to the substrate using a colloidal heat-dissipating substance (128a).  Tsai does not place the colloid on the first surface of the substrate and does not teach or reasonably suggest selecting a colloid with a heat resistant temperature higher than 500 C.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsai et al. (US 2016/0077325 A1), which teaches a projector and color conversion module.
Chang et al. (US 10309617 B2), which teaches a color conversion module.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571)272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875